DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-6 are pending.
Claim(s) 1-6 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 12/10/2021.
Claims 1 and 6 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al. (US20130054182A1) [hereinafter Tezuka], and further in view of Honda (US6542785B1) [hereinafter Honda].
Claim 1 (amended):
	Regarding claim 1, Tezuka disclose, “A waveform display device comprising:” [See the display device that displays waveform (e.g.; graphic representation of the shape of a wave): “a tool path display apparatus of a machine tool is provided, the tool path display apparatus displaying a path of a tip point of a tool of the machine tool controlling a position and posture of at least one of the tool and a workpiece by means of a plurality of drive axes using a numerical control apparatus,” (¶13)… “display apparatus 20 is connected to the machine tool 1 via a numerical control apparatus 16.” (¶32)];
	“a position information acquisition unit configured to acquire, from a controller for controlling a machine tool, position information indicating a position of a driving axis of the machine tool during machining of a workpiece;” [See the system acquires position information of the driving axis of the machine tool during the machining process (e.g.; “the position data acquiring unit 21 acquires the position detected values of each drive axis, detected by the position detectors 11 to 15, as detected value time series data.” (¶34)… “the machine tool 1 controls the position and posture of the tool 5, by means of three linear-motion axes (X axis, Y axis and Z axis) and two rotary axes (A axis and B axis), and processes the workpiece on the table 2.” (¶31)… “in step S3, the position data acquiring unit 21 acquires the detected value Pf(t) of each axis at time t, detected by the position detectors 11 to 15..” (¶41)];
	“a machine information acquisition unit configured to acquire machine information indicating axis configuration of the machine tool set to perform the machining of the workpiece;” [See the system acquires machine information that indicates axis configuration of the machine tool set to perform machining (e.g.; machine tool structure such as dimensions of the machine tool 1 controls the position and posture of the tool 5 by means of fixe axes): “calculation unit 22 calculates the tool actual coordinate values Pfn at time t, based on the detected value Pf(t) of each drive axis and the structure of the machine tool 1 (mechanical structure information).” (¶42)… “the structure of the machine tool 1 means primarily the dimensions of the machine tool 1.” (¶35)…“the machine tool 1 controls the position and posture of the tool 5, by means of three linear-motion axes (X axis, Y axis and Z axis) and two rotary axes (A axis and B axis), and processes the workpiece on the table 2.” (¶31)];
	“a machining point coordinate calculation unit configured to calculate a coordinate of a machining point of a tool installed to the machine tool, on the basis of the position information and the machine information;” [See the system calculates “in step S5, the tool coordinate value calculation unit 22 calculates the tool actual coordinate values Pfn at time t, based on the detected value Pf(t) of each drive axis and the structure of the machine tool 1 (mechanical structure information).” (¶42)… “the structure of the machine tool 1 means primarily the dimensions of the machine tool 1.” (¶35)];
	“a reference surface setting unit configured to set a targeted machining surface of the workpiece as a reference surface;” [See the system set a target machining surface as a reference surface (e.g.; commanded coordinate values are the targeted machining surface that are reference machining surface of the workpiece): “These tool commanded coordinate values” “indicate the commanded path” “of the tip point of the tool 5,” (¶35)… “The tool coordinate value calculation unit 22 calculates the tool commanded coordinate values of the tip point of the tool 5, based on the commanded value time series data and the structure of the machine tool 1, in association with the commanded value time series data.” (¶35)];
	“a distance calculation unit configured to calculate distance from each of a plurality of the machining points calculated by the machining point coordinate calculation unit to a vertical direction to the reference surface set by the reference surface setting unit;” [See the system determines the acceleration based on the plurality of the machining points (e.g.; step s14, Afn based on Pfn) and then the system calculates distance (e.g.; see the distance between the coordinates of lines X2 and X1 “in step S14, the acceleration calculation unit 23 calculates an acceleration Afn using the actual coordinate values Pfn−1, Pfn and Pfn+1.” (¶48)… “the display format selection unit displays, on the display unit, normal acceleration vectors” “in which a plurality of predetermined points in a straight line or a curved line connecting between mutually neighboring pieces of data of the tool commanded coordinate values or the tool actual coordinate values are starting points, and in which an intersection of a straight line that is perpendicular to a tangential line in each of the plurality of predetermined points and that passes a predetermined point, and a connection of the normal acceleration vectors” “is an end point.” (¶17)]
	“a waveform display unit configured to display the calculated distances of the plurality of machining points in a wave form.” [See the display unit displays the results as waveform: “the display format selection unit performs at least one of: color display to apply colors to the path of the tip point of the tool according to orientation” (¶13)… “FIG. 6 to FIG. 8 are views for explaining the color display, vector display and connection display in the display format selection unit 24, respectively.” (¶59)… “in the lower part of FIG. 8, by further combining color display, the first color (blue, for example) is displayed in shading in the areas A1 and A3, and a second color (red, for example) is displayed in shading in the area A2. In addition, it is equally possible to apply different colors, from the color of the solid line X1, to the acceleration vectors” (¶66)], but doesn’t explicitly disclose, “set a targeted machining surface of the workpiece as a reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool on the basis of an input operation performed by a user;”
	However, regarding claim 1, Honda discloses, “set a targeted machining surface of the workpiece as a reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool on the basis of an input operation performed by a user;” [See setting a target machining surface as reference that has a normal vector directed to positive direction (e.g.; see normal N in positive direction as shown in figure 3) and involved in an inner product of tool vector (e.g.; inner product of the vectors resulting the normal vector N) directed from tip to bottom of the tool (e.g.; positive normal vector N from tool tip to bottom) based on user input (e.g.; using the data as inputted by the user): “The cutting tool 6 has a ball tip with a radius R. Accordingly, the center of the ball tip of the cutting tool 6 should be located at a distance R in the normal direction from the surface” “machining is carried out based on paths of the center of the ball tip of the cutting tool 6,” “figure out the normal vectors with respect to points on the surface.” “The tangential vector Ru for the u direction and the tangential vector Rv for the v direction with respect to a point S(u, v) on the curved surface” (column 4, line(s) 23-32)… “A plane including the point S(u, v) and the tangential vectors Ru and Rv is referred to as a tangential plane (shadowed in FIG. 2), and the normal vector N is calculated by N=Ru×Rv. In order to cut the point S(u, v), the center of the ball tip of the cutting tool must be located in a point P” (column 4, line(s) 41-46)… “the user inputs graphic data in the forms of three plane views or a perspective view into the computer 20.” (column 3, line(s) 54-58)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of setting a target machining surface as reference that has a normal vector directed to positive direction and involved in an inner product of tool vector directed from tip to bottom of the tool based on user input taught by Honda with the device taught by Tezuka as discussed above. A person of ordinary skill in the workpiece machining system field would have been motivated to make such combination in order to efficiently perform machining calculation [Honda: “speedy calculation for machining can be carried out.” (column 2, line(s) 16-17)].

Claim 3:
	Regarding claim 3, Tezuka and Honda disclose all the elements of claim 1.
	Regarding claim 3, Tezuka further discloses, “the reference surface is set on the basis of a command value of the machining point to the machine tool by the controller.” [See the system set a target machining surface as a reference surface on the basis of command value of the machining point to the machine tool by the controller (e.g.; commanded coordinate values are the targeted machining surface that are reference machining surface of the workpiece): “These tool commanded coordinate values” “indicate the commanded path” “of the tip point of the tool 5,” (¶35)… “The tool coordinate value calculation unit 22 calculates the tool commanded coordinate values of the tip point of the tool 5, based on the commanded value time series data and the structure of the machine tool 1, in association with the commanded value time series data.” (¶35)].

Claim 4:
	Regarding claim 4, Tezuka and Honda disclose all the elements of claim 1.
	Regarding claim 4, Tezuka further discloses, “the waveform display unit projects the plurality of machining points on the reference surface, and displays the calculated distances of the plurality of machining points on the reference surface in colors or shades of color depending on the distances, in a wave form.” [See the system determines the acceleration based on the plurality of the machining points (e.g.; step s14, Afn based on Pfn) and then the system calculates distance (e.g.; see the distance between the coordinates of lines X2 and X1 in figures 8 and 9) between calculated machining points/coordinates (e.g.; coordinate points of acceleration Afn based on the calculated machining coordinate points) and the reference surface (e.g.; commanded coordinates) and then the system projects the machining points on the reference surface (e.g.; projection of points of X2 on the X1 surface) and then the system displays the distance between the points on X2 and points on X1 in colors or shades in the waveform: “the display format selection unit performs at least one of: color display to apply colors to the path of the tip point of the tool according to orientation” (¶13)… “FIG. 6 to FIG. 8 are views for explaining the color display, vector display and connection display in the display format selection unit 24, respectively.” (¶59)… “in the lower part of FIG. 8, by further combining color display, the first color (blue, for example) is displayed in shading in the areas A1 and A3, and a second color (red, for example) is displayed in shading in the area A2. In addition, it is equally possible to apply different colors, from the color of the solid line X1, to the acceleration vectors” (¶66)…“the display format selection unit displays, on the display unit, normal acceleration vectors” “in which a plurality of predetermined points in a straight line or a curved line connecting between mutually neighboring pieces of data of the tool commanded coordinate values or the tool actual coordinate values are starting points, and in which an intersection of a straight line that is perpendicular to a tangential line in each of the plurality of predetermined points and that passes a predetermined point, and a connection of the normal acceleration vectors” “is an end point.” (¶17)].

Claim 6 (amended):
	Regarding claim 6, Tezuka discloses, “A waveform display method comprising:” [See the waveform display method (e.g.; graphic representation of the shape of a wave): “a tool path display apparatus of a machine tool is provided, the tool path display apparatus displaying a path of a tip point of a tool of the machine tool controlling a position and posture of at least one of the tool and a workpiece by means of a plurality of drive axes using a numerical control apparatus,” (¶13)];
	“a position information acquisition step of acquiring, from a controller for controlling a machine tool, position information indicating a position of a driving axis of the machine tool during machining of a workpiece;” [See the system acquires position “the position data acquiring unit 21 acquires the position detected values of each drive axis, detected by the position detectors 11 to 15, as detected value time series data.” (¶34)… “the machine tool 1 controls the position and posture of the tool 5, by means of three linear-motion axes (X axis, Y axis and Z axis) and two rotary axes (A axis and B axis), and processes the workpiece on the table 2.” (¶31)… “in step S3, the position data acquiring unit 21 acquires the detected value Pf(t) of each axis at time t, detected by the position detectors 11 to 15..” (¶41)];
	“a machine information acquisition step of acquiring machine information indicating axis configuration of the machine tool set to perform the machining of the workpiece;” [See the system acquires machine information that indicates axis configuration of the machine tool set to perform machining (e.g.; machine tool structure such as dimensions of the machine tool 1 controls the position and posture of the tool 5 by means of fixe axes): “calculation unit 22 calculates the tool actual coordinate values Pfn at time t, based on the detected value Pf(t) of each drive axis and the structure of the machine tool 1 (mechanical structure information).” (¶42)… “the structure of the machine tool 1 means primarily the dimensions of the machine tool 1.” (¶35)…“the machine tool 1 controls the position and posture of the tool 5, by means of three linear-motion axes (X axis, Y axis and Z axis) and two rotary axes (A axis and B axis), and processes the workpiece on the table 2.” (¶31)];
	“a machining point coordinate calculation step of calculating a coordinate of a machining point of a tool installed to the machine tool, on the basis of the position [See the system calculates coordinate of a point of the machine tool based on position of the axis and configuration of the axis (e.g.; Pfn, based on the axis configuration such as the structure of the machine tool and position of the axis acquired at step 3): “in step S5, the tool coordinate value calculation unit 22 calculates the tool actual coordinate values Pfn at time t, based on the detected value Pf(t) of each drive axis and the structure of the machine tool 1 (mechanical structure information).” (¶42)… “the structure of the machine tool 1 means primarily the dimensions of the machine tool 1.” (¶35)];
	“a reference surface setting step of setting a targeted machining surface of the workpiece as a reference surface;” [See the system set a target machining surface as a reference surface (e.g.; commanded coordinate values are the targeted machining surface that are reference machining surface of the workpiece): “These tool commanded coordinate values” “indicate the commanded path” “of the tip point of the tool 5,” (¶35)… “The tool coordinate value calculation unit 22 calculates the tool commanded coordinate values of the tip point of the tool 5, based on the commanded value time series data and the structure of the machine tool 1, in association with the commanded value time series data.” (¶35)];
	“a distance calculation step of calculating distance from each of a plurality of the machining points calculated in the machining point coordinate calculation step to a vertical direction to the reference surface set in the reference surface setting step;” [See the system determines the acceleration based on the plurality of the machining points (e.g.; step s14, Afn based on Pfn) and then the system calculates distance (e.g.; see the distance between the coordinates of lines X2 and X1 in figures 8 and 9) between “in step S14, the acceleration calculation unit 23 calculates an acceleration Afn using the actual coordinate values Pfn−1, Pfn and Pfn+1.” (¶48)… “the display format selection unit displays, on the display unit, normal acceleration vectors” “in which a plurality of predetermined points in a straight line or a curved line connecting between mutually neighboring pieces of data of the tool commanded coordinate values or the tool actual coordinate values are starting points, and in which an intersection of a straight line that is perpendicular to a tangential line in each of the plurality of predetermined points and that passes a predetermined point, and a connection of the normal acceleration vectors” “is an end point.” (¶17)];
	“a waveform display step of displaying the calculated distances of the plurality of machining points in a wave form.” [See the display unit displays the results as waveform: “the display format selection unit performs at least one of: color display to apply colors to the path of the tip point of the tool according to orientation” (¶13)… “FIG. 6 to FIG. 8 are views for explaining the color display, vector display and connection display in the display format selection unit 24, respectively.” (¶59)… “in the lower part of FIG. 8, by further combining color display, the first color (blue, for example) is displayed in shading in the areas A1 and A3, and a second color (red, for example) is displayed in shading in the area A2. In addition, it is equally possible to apply different colors, from the color of the solid line X1, to the acceleration vectors” (¶66)], but doesn’t explicitly disclose, “setting a targeted machining surface of the workpiece as a reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool on the basis of an input operation performed by a user;”
	However, regarding claim 6, Honda discloses, “setting a targeted machining surface of the workpiece as a reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool on the basis of an input operation performed by a user;” [See setting a target machining surface as reference that has a normal vector directed to positive direction (e.g.; see normal N in positive direction as shown in figure 3) and involved in an inner product of tool vector (e.g.; inner product of the vectors resulting the normal vector N) directed from tip to bottom of the tool (e.g.; positive normal vector N from tool tip to bottom) based on user input (e.g.; using the data as inputted by the user): “The cutting tool 6 has a ball tip with a radius R. Accordingly, the center of the ball tip of the cutting tool 6 should be located at a distance R in the normal direction from the surface” “machining is carried out based on paths of the center of the ball tip of the cutting tool 6,” “figure out the normal vectors with respect to points on the surface.” “The tangential vector Ru for the u direction and the tangential vector Rv for the v direction with respect to a point S(u, v) on the curved surface” (column 4, line(s) 23-32)… “A plane including the point S(u, v) and the tangential vectors Ru and Rv is referred to as a tangential plane (shadowed in FIG. 2), and the normal vector N is calculated by N=Ru×Rv. In order to cut the point S(u, v), the center of the ball tip of the cutting tool must be located in a point P” (column 4, line(s) 41-46) “the user inputs graphic data in the forms of three plane views or a perspective view into the computer 20.” (column 3, line(s) 54-58)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of setting a target machining surface as reference that has a normal vector directed to positive direction and involved in an inner product of tool vector directed from tip to bottom of the tool based on user input taught by Honda with the method taught by Tezuka as discussed above. A person of ordinary skill in the workpiece machining system field would have been motivated to make such combination in order to efficiently perform machining calculation [Honda: “speedy calculation for machining can be carried out.” (column 2, line(s) 16-17)].
	

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka and Honda as applied to claim 1 above and further in view of Hirai et al. (US20040181307A1) [hereinafter Hirai].
Claim 2:
	Regarding claim 2, Tezuka and Honda disclose all the elements of claim 1, but Tezuka doesn’t explicitly disclose, “the reference surface is set by an external device.”
	However, regarding claim 2, Hirai discloses, “the reference surface is set by an external device.” [See the reference surface is set by external device (e.g.; inputting reference surface from the external file 11) : “The NC post processor unit 1130 is composed of a reading means 1160 for reading the CL data from the CL data file formed by the host CAM system 1110,” (¶78)… “a curved surface is defined by a host computer” (¶55)… “The CL data 11 is formed by describing tool control points, tool axis vectors and workpiece coordinate system feed rates at respective formed division points in order of the tool moving path.” (¶113)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of setting a reference surface by an external device taught by Hirai with the display device taught by Tezuka and Honda as discussed above. A person of ordinary skill in the waveform display device field would have been motivated to make such combination in order to operate at high machined surface accuracy [Hirai: “it is possible to reduce not only a rapid change in an optimum real feed rate and behavior of a tool (or tool tip) in a tool movement locus drawing a free curve, but a rapid change of behavior on linear (or straight) axes coordinates and rotary coordinates of a machine coordinate system, so that it is possible to perform extension of machining tool life, reduction of a rapid load change in a servo mechanism, reduction of burden on the numerically controlled curved-surface machining unit, improvement on roughness of machined surfaces and machining of curved-surfaces at high machined surface accuracy.” (¶56)].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka and Honda as applied to claim 1 above and further in view of Iwashita et al. (US20110057599A1) [hereinafter Iwashita].
Claim 5:
	Regarding claim 5, Tezuka and Honda disclose all the elements of claim 1, but Tezuka doesn’t explicitly disclose, “the waveform display unit acquires measurement data measured by a measuring device, indicating unevenness of an actually machined surface of the workpiece after the machining, and display in a wave form superimposing the distances of the machining points and measured values of the unevenness respectively at the plurality of machining points on the basis of the acquired measurement data.”
	However, Iwashita discloses, “the waveform display unit acquires measurement data measured by a measuring device, indicating unevenness of an actually machined surface of the workpiece after the machining,” [See system acquires measured data (e.g.; actual measured position data of the machining) indicating unevenness of the machined surface (e.g.; error/unevenness in the actual measured position data compared to the commanded position data): “a commanded position data obtaining part adapted to obtain data of a commanded position of the object at discrete time intervals; an actual position data obtaining part adapted to obtain data of an actual position of the object at discrete time intervals; a command line segment defining part adapted to define a command line segment which connects two temporally adjacent points, in relation to each point corresponding to the commanded position; an error calculating part adapted to calculate an error of the actual position relative to a commanded trajectory, the error being determined as a shorter one between (i) a length of a shortest normal line among normal lines each extending from the actual position to the command line segment at each discrete time and (ii) a length of a line segment extending from the actual position to a commanded position which is the nearest from the actual position;” (¶9)].
	“display in a wave form superimposing the distances of the machining points and measured values of the unevenness respectively at the plurality of machining points on the basis of the acquired measurement data.” [See the system displaying in a waveform overlaying the commanded machining points and the actual/measured values of unevenness/error at the plurality of machining points on the basis of the acquired actual/measured data: “a commanded position data obtaining part adapted to obtain data of a commanded position of the object at discrete time intervals; an actual position data obtaining part adapted to obtain data of an actual position of the object at discrete time intervals; a command line segment defining part adapted to define a command line segment which connects two temporally adjacent points, in relation to each point corresponding to the commanded position; an error calculating part adapted to calculate an error of the actual position relative to a commanded trajectory, the error being determined as a shorter one between (i) a length of a shortest normal line among normal lines each extending from the actual position to the command line segment at each discrete time and (ii) a length of a line segment extending from the actual position to a commanded position which is the nearest from the actual position; and at least one of an error displaying part adapted to display the error and an outputting part adapted to output the error to the outside.” (¶9)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring [Iwashita: “correctly quantifying an error of a three-dimensional trajectory of a machine tool, and displaying or outputting the error.” (¶8)…  “By changing the thickness or the color of the trajectory depending on the magnitude of the error, and/or extending the error at a predetermined magnification, the error may further easily be recognized.” (¶45)].
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim Rejections under 35 U.S.C. 103
	However, according to the teachings of Tezuka, the acceleration or jerk is calculated by differentiating between the tool commanded coordinate values Pcn or the tool actual coordinate values Pfn in order to calculate the acceleration or jerk at each tool commanded coordinate value Pcn or each tool actual coordinate value Pfn (See [0055]-[0058]).
	However, it is noted that the distance between the solid line X1 and the solid line X2 is the length of the normal acceleration, that is, the distance between the solid line X1 and the solid line X2 is not between a machining point and a reference surface, as required by the above-noted features of claim 1.

	Accordingly, Tezuka necessarily fails to teach "a reference surface setting unit configured to set a targeted machining surface of the workpiece as a reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool on the basis of an input operation performed by a user", "a distance calculation unit configured to calculate a distance from each of a plurality of the machining points calculated by the machining point coordinate calculation unit to a vertical direction to the reference surface set by the reference surface setting unit", and "a waveform display unit configured to display the calculated distances of the plurality of machining points in a wave form," as required by the above-noted features of claim 1.
(Pages: 5-6)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
See Honda discloses, "a reference surface setting unit configured to set a targeted machining surface of the workpiece as a reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool on the basis of an input operation performed by a user", this limitation as described in the current office action.
See Tezuka clearly disclose, "a distance calculation unit configured to calculate a distance from each of a plurality of the machining points calculated by the machining point coordinate calculation unit to a vertical direction to the reference surface set by the reference surface setting unit" as described in the current office action. See the system determines the acceleration based on the plurality of the machining points (e.g.; step s14, Afn based on Pfn) and then the system calculates distance (e.g.; see the distance between the coordinates of lines X2 and X1 in figures 8 and 9) between calculated machining points/coordinates (e.g.; coordinate points of acceleration Afn based on the 
See Tezuka clearly disclose, "a waveform display unit configured to display the calculated distances of the plurality of machining points in a wave form." See the display unit displays the results as waveform as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-6 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

 (b)	Claim Rejections under 35 U.S.C. 103
	Accordingly, Honda necessarily fails to teach "a reference surface setting unit configured to set a targeted machining surface of the workpiece as a reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool on the basis of an input operation performed by a user", "a distance calculation unit configured to calculate a distance from each of a plurality of the machining points calculated by the machining point coordinate calculation unit to a vertical direction to the reference surface set by the reference surface setting unit", and "a waveform display unit configured to display the calculated distances of the plurality of machining points in a wave form," as required by the above-noted features of claim 1..
(Pages: 6-7)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
See Tezuka teaches these limitations: "a distance calculation unit configured to calculate a distance from each of a plurality of the machining points calculated by the machining point coordinate calculation unit to a vertical direction to the reference 
See Honda teaches, set a targeted machining surface of the workpiece as a reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool on the basis of an input operation performed by a user.” See the system determines the acceleration based on the plurality of the machining points (e.g.; step s14, Afn based on Pfn) and then the system calculates distance (e.g.; see the distance between the coordinates of lines X2 and X1 in figures 8 and 9) between calculated machining points/coordinates (e.g.; coordinate points of acceleration Afn based on the calculated machining coordinate points) and the reference surface (e.g.; commanded coordinates) to a vertical direction to the reference surface (e.g.; vertical direction to the reference coordinates such as perpendicular to a tangential line in each of the plurality of predetermined points).
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-6 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20150100150A1 - Tool trajectory display device including display unit for trajectory data:

US20200166906A1 - Simulation method for milling by use of dynamic position error:
	Generating a milling surface from a numerical control code having a plurality of grid points, calculating a normal vector for each of the plurality of grid points on the milling surface; calculating a component of the normal vector for the three-axis dynamic position error so as to obtain a normal-vector error value of the corresponding grid point; and, (e) displaying undercutting information of the normal-vector error value of the corresponding grid point on the milling surface. (¶6).
US20130138236A1 - Trajectory control device:
	In a curved portion such as the arc, an error in the normal direction of the commanded path, that is, a trajectory error occurs, and thus a correction amount for correcting the trajectory error is generated (¶7). At the time of obtaining a corrected position, a reference normal vector is computed using the equation (9), and the inner product of the vector xtmp′(t) from the boundary point xb to the temporarily corrected position xtmp(t) and the reference normal vector nb. (¶54).
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116